05/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0638


                                      DA 21-0638
                                   _________________

 WJG, LLC, a Montana Limited
 Liability Company,

              Plaintiff and Appellee,

       v.                                                             ORDER

 BOBBI HURLEY & JOHN AND
 JANE DOES, 1-10,

              Defendant and Appellant.
                                _________________



       Appellant Bobbi Hurley was granted an extension of time to file and serve her
opening brief on or before May 25, 2022. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than June 27, 2022. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all parties in this appeal.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     May 27 2022